Citation Nr: 0732917	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-01 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to a higher initial rating for chronic 
adjustment disorder with depressed mood, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran had active service from November 1953 to October 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The issue of entitlement to a higher initial rating for 
chronic adjustment disorder with depressed mood, currently 
evaluated as 30 percent disabling, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  
  
2.  The competent medical evidence relates the veteran's 
Meniere's syndrome to his military service. 


CONCLUSION OF LAW

Meniere's syndrome was incurred in during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.159, 3.303 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    The duty to assist and to notify arises upon 
receipt of a complete or substantially complete application 
for benefits.  Id.  For reasons explained more fully below, 
the Board is granting the veteran's claim for service 
connection.  Further discussion of the VCAA with respect to 
this issue is unnecessary at this time.  

Legal Criteria 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Evidence and Analysis 

The Board has considered relevant evidence in this appeal, 
which consists of VAMC treatment records, dated from December 
2003 to February 2007; a private audiology report, dated in 
April 2006; a VA expert opinion, dated in August 2006; and an 
addendum to the VA expert opinion, received by the Board in 
July 2007.  Based on a review of this evidence, the Board 
finds that service connection must be granted for Meniere's 
syndrome.

In the VA expert opinion, Dr. G.Z. and Dr. R.S. stated that 
the veteran could have a background of service-connected 
hearing loss and then have developed Meniere's syndrome.  
This, according to the doctors, was very likely after 
reviewing the chart.  Regarding the cause of Meniere's 
syndrome, the doctors acknowledged that there were several 
possible causes of the disease, including viruses, hereditary 
disposition, auto-immune disorder, and head trauma for 
example.  The doctors also noted that the veteran had 
complaints associated with Meniere's (i.e. fluctuating 
hearing loss, roaring tinnitus, episodic vertigo and aural 
fullness), but that acoustic trauma as a cause was less 
likely than not etiologically related to military service or 
any incident thereof.

In an addendum to the VA expert opinion, Dr. O.T. stated that 
he had reviewed the claims file and that Meniere's syndrome 
was as likely as not related to the military service.  Dr. 
O.T. explained that literature in the field had supported 
both views.  Dr. O.T. attached two abstracts of medical 
articles supporting each view. 

The Board finds that although the VA expert opinion itself is 
somewhat ambiguous, the addendum is favorable to the 
veteran's claim.  The other medical evidence in the file is 
neither positive nor negative with respect to the veteran's 
claim.  The private audiology report included only 
unintrepreted graphical data; it did not include any 
references to Meniere's syndrome.  The VAMC treatment records 
that are in the claims file also included no notes or 
opinions relevant to the etiology of the veteran's Meniere's 
syndrome.  Weighing the medical evidence of record, the Board 
finds that service connection should be granted.


ORDER

Service connection for Meniere's syndrome is granted.


REMAND

During the course of this appeal, the Board requested an 
advisory medical opinion from a VAMC pursuant to 38 C.F.R. § 
20.901 (2007) for the veteran's Meniere's syndrome claim.  
Unfortunately the veteran's claims file was misplaced while 
in the custody of that facility.  As evidenced by 
correspondence between the Board and personnel at that VAMC, 
personnel have conducted numerous searches for the claims 
file, but to date have failed to locate it.  Personnel from 
the VAMC have constructed a temporary file and provided the 
Board with a copy.  

The VCAA imposes obligations on VA with respect to its duty 
to assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The Court has held that when VA is unable to locate 
a claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources.  Washington v. Nicholson, 19 Vet. App. 362, 369-370 
(2005).  

Here, because the veteran's claims file has been misplaced at 
no fault of his, and because the Board is unable to conduct a 
meaningful review without the benefit of having a complete 
file, the Board must remand the claim so that the AOJ can 
reconstruct his claims file and attempt to locate the 
original.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make reasonable efforts to 
locate the veteran's claims file.  The RO 
must also begin to reconstruct the 
veteran's claims file.  These efforts must 
be documented in the claims file.  

2.  The RO must undertake actions 
necessary to assist the veteran in 
developing his claim for a higher initial 
rating for chronic adjustment disorder 
with depressed mood.  In doing so, the RO 
must advise the veteran to re-submit 
evidence he had previously submitted or to 
submit alternative forms of evidence to 
support his claim.  The RO should assist 
the veteran in obtaining sufficient 
evidence from alternative sources.  

3.  Thereafter, the veteran's claim of 
entitlement to an increased rating for his 
chronic adjustment disorder with depressed 
mood should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


